Order entered April 7, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00060-CV

                                PATRICK DAUS, Appellant

                                           V.

                              MARIA DAUS, ET AL, Appellees

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-10283

                                       ORDER
      We DENY appellee Maria Daus’s April 1, 2014 motion to supplement appellee’s brief.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE